Order entered May 10, 1967 denying defendant’s motion for summary judgment unanimously reversed, on the law, with $50 costs and disbursements to appellant, and motion granted. Plaintiff’s claim that “repre*938sentations and assurances ” were made to her by an employee of the defendant that its retirement plan would be modified in her ease so as to unconditionally vest in plaintiff defendant’s contributions to the plan, fails to raise a genuine triable issue. The terms of the retirement plan were unambiguous and were understood by the plaintiff, including the condition that only the defendant’s board of directors could modify the provisions of the plan. Plaintiff was not deceived nor did she rely upon the defendant’s “assurances,” which at the most amounted to but a hope on its part that the rights and benefits of all of its employees under the retirement plan would be expanded at some indefinite time in the future. Concur— Steuer, J. P., Capozzoli, Tilzer, Rabin and McNally, JJ.